 



Exhibit 10.22
Portions of this Exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [* *].
(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

Contract Number RH6-291357   Page No. 1           No. of Pages 30

          CONTRACTOR Name and address
 
       
 
  ORBITAL SCIENCES CORPORATION   LOCKHEED MARTIN CORPORATION
 
  21839 Atlantic Boulevard   Space Systems Company
 
  Dulles, VA 20166   P. O. Box 179
 
      Denver, CO 80201
 
       
 
      This block for Lockheed Martin internal use only
 
       
 
      Requisition No.: 10145403
 
      Account No.: 51010140-4000W263893904000
 
      Prime Contract No.: NNJ06TA25C

SCHEDULE A BASIC CONTRACT
CONTRACT PREAMBLE
This Contract is entered into as of the date of the LOCKHEED MARTIN signature
identified on the signature page by and between ORBITAL SCIENCES CORPORATION
organized and existing under the laws of the State of Delaware, herein called
CONTRACTOR, and LOCKHEED MARTIN CORPORATION, a Maryland corporation, acting
through its Lockheed Martin Space Systems Company, with offices in Denver,
Colorado, herein called LOCKHEED MARTIN.
WITNESSETH:
All references to “Lockheed”, “Lockheed Missiles & Space Company, Inc.”, “LMSC”,
“Lockheed Martin Missiles & Space,” or “LMMS” in this Purchase Order, its
attachments or exhibits, shall mean “Lockheed Martin Corporation acting by and
through Space Systems Company, Sunnyvale Operations with offices at 1111
Lockheed Martin Way, Sunnyvale, CA 94089.”
This is the definitive Contract contemplated by the Parties under Letter
Contract No. RH6-291357. Upon execution hereof, the Letter Contract and the
following changes and modifications thereto shall be superseded in their
entirety;

  a)   Letter Contract Modifications 01, 02, 03, 04, 05 and 06, 07, and 08; and
    b)   Change Orders 001, 002, and 004.

Any actions taken and costs incurred and allowable there under, shall be
considered as action taken and costs incurred in the performance of this
definitive Contract.
CONTRACTUAL CONTENTS
SECTION 1 — EXHIBITS
SECTION 2 — PERFORMANCE, SCOPE OF WORK, DELIVERY, AND CONSIDERATION
SECTION 3 — QUALITY REQUIREMENTS

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 2 of 30

SECTION 4 — DELIVERY LOCATION AND ACCEPTANCE
SECTION 5 — ADDITIONAL / SPECIAL CONTRACT PROVISIONS
SECTION 6 — MODIFICATIONS
SECTION 7 — CONTRACT SIGNATURES
SECTION 1 — EXHIBITS
The exhibits listed below are attached hereto or available on the Lockheed
Martin Supplier Communications system and by their reference are made a part of
this Contract. Unless otherwise limited in this Contract, each document applies
in its entirety. Copies of General Provisions and Special Provisions Documents
references in this Contract may be obtained from Lockheed Martin Space Systems
Company -Denver’s Suppliernet site at address:
https://suppliernet.external.lmco.com/suppliernet/main/bu_info/site_7744/trm_denver.cfm

      Exhibit   Description
 
   
A.1
  [* *]
 
   
A.2
  [* *]
 
   
 
  [* *]
 
   
B.
  [* *]
 
   
B.1
  [* *]
 
   
 
  [* *]
 
   
C.
  [* *]
 
   
C.1
  [* *]
 
   
 
  [* *]
 
   
D.
  CORPDOC4, With Negotiated Modifications for Contract RH6-291357, Orbital
Sciences Corporation, entitled “Cost Reimbursement General Provisions and FAR
Flowdown Provisions for Subcontracts/Purchase Orders (All Agencies) For
Non-Commercial Items Under a U.S. Government Prime Contract,” CORPDOC 4 (9/06).
 
   
E.
  CORPDOC4B, With Negotiated Modifications for Contract RH6-291357, Orbital
Sciences Corporation, entitled “Cost Reimbursement National Aeronautics and
Space Administration (NASA) Flowdown Provisions For Subcontracts/Purchase Orders
For Non-Commercial Items Under a U.S. Government Prime Contract;” CORPDOC 4B
(9/06).

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 3 of 30

     
 
   
F.
  ORION 001(03-26-07) Orion Supplemental Flowdowns, entitled Flowdown Provisions
National Aeronautics and Space Administration (NASA) Orion Program, Prime
Contract No. NNJ06TA25C.
 
   
G.
  Lockheed Martin Special Provisions; Quality Assurance Clauses Document 253-01
(08/20/07)
 
   
H.
  Lockheed Martin Special Provisions; Contract Administrative Clauses Document
253-02 (04/05)
 
   
I.
  Lockheed Martin document “Special Provisions Control and Accountability of
Property in the Possession of CONTRACTOR s,” Sec Doc No. 300 (10/96) (As
Required)
 
   
J
  AWARD FEE EVALUATION PLAN, Schedule A, Revision Basic
 
   
K.
  Reserved
 
   
L.
  “Proprietary Information Non-Disclosure Agreement”, (Form Number 265c2
Bilateral NDA). Original executed 06 May 2004; Amendment 01, executed 09
September 2007,
 
   
M.
  RESERVED
 
   
N.
  CONTRACT SCHEDULE B (OPTION 1), REVSION BASIC ,dated 9/28/2007.
 
   
O.
  CONTRACT SCHEDULE C (OPTION 2), REVISION BASIC dated 9/28/ 2007.
 
   
P.
  GOVERNMENT FURNISHED PROPERTY LIST,Rev. 9/20/07,
 
   
Q.
  INSTALLATION GOVERNMENT PROPERTY LIST, Rev. 9/20/07
 
   
R.
  RESERVED
 
   
S.
  GOVERNMENT SUPPORT EQUIPMENT (GSE),REV. 9/20/07
 
   
T.
  LIST OF GOVERNMENT FACILITIES, Rev 9/20/07

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 4 of 30

SECTION 2 — SCOPE OF WORK, PERFORMANCE,
DELIVERY, AND CONSIDERATION

     
2.1
  SCOPE OF WORK
 
   
 
  The CONTRACTOR, in the capacity of an independent contractor, and not as an
agent of LOCKHEED MARTIN, shall, in accordance with the terms and conditions set
forth herein, deliver the hardware, perform the tasks, furnish the services and
provide support to LOCKHEED MARTIN herein collectively referred to as “Work”,
and as more specifically set forth below and elsewhere in this Contract,
including all referenced documents, specifications and other requirements. All
deliverable Work set forth herein shall be delivered in strict accordance with
the delivery/completion schedule shown below. Unless otherwise provided,
delivery dates shall mean receipt at the LOCKHEED MARTIN facility identified in
Section 4 hereof.
 
   
 
  The CONTRACTOR shall, in a manner consistent with and subject to the terms and
conditions hereof, furnish all resources necessary to design, test, and deliver
the Crew Exploration Vehicle (CEV) Launch Abort System (LAS) and associated CEV
Safety Support services that will provide CEV launch pad and ascent abort
capability. Coupled with CEV, transfer stages, landing vehicles, and surface
exploration systems, the LAS will serve as an essential component of the
architecture that supports human voyages to ISS, the Moon, and beyond.
Schedule A.2 IDIQ work will be specifically authorized via delivery orders
issued within the terms and conditions of this contract.
 
   
2.2
  PERIOD OF PERFORMANCE
 
   
 
  Subject to the provisions set forth herein, Period of Performance shall
commence and extend through:

             
 
  Schedule:   Commence:   Extend Through:
 
           
 
  SCHEDULE A.1 DDT&E   08 September 2006   31 December 2011
 
  (completion)        
 
  SCHEDULE A.2 Engineering   08 September 2006   07 September 2011
 
  Support/Spares (IDIQ)        

     
2.3
  PLACE OF PERFORMANCE  
 
  All work hereunder shall be performed at CONTRACTOR ‘s facility and other
locations as mutually may be agreed upon by LOCKHEED MARTIN and CONTRACTOR.  
2.4
  CONSIDERATION  
a.
  Contract Type — Cost Plus Award Fee / Fixed Fee (CPAF)  
 
  In consideration for the Work performed, the CONTRACTOR shall be reimbursed by
LOCKHEED MARTIN for actual allowable costs incurred in accordance with the terms
of the Contract and shall be paid a fee for such performance in accordance with
the provisions herein set forth.

     
 
  (i) Award Fee is payable in accordance with Clause 5.16 — Award Fee End for
Item Contracts.
 
   
 
  (ii) Fixed Fee is payable monthly in 63 equal amounts of $[* *] and a final
payment of $[* *] starting 30 days after ATP.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 5 of 30

    Subject to the provisions of CORPDOC 4, “Limitation of Funds” and “Allowable
Cost and Payment” clauses, the following are the negotiated cost and fees
payable hereunder:

                              (A.1) Completion   (A.2) IDIQ:**   Total:
The Estimated Cost of this Contract is:
  $ [* *]     $ [* *]     $ [* *]  
The Award Fee Pool of this Contract is:
  $ [* *]     $ [* *]     $ [* *]  
The Fixed Fee of this Contract is:
    [* *]     $ [* *]     $ [* *]  
[CAS 414 - The cost of money for this Contract is:
  $ [* *]     $ [* *]     $ [* *]  
The Total Estimated Cost, Award Fee, Fixed Fee and COM of this Contract is:
  $ 262,515,765     $ 0.00     $ 262,515,765  

 
**
  NOTE:   Work subject to IDIQ provisions and separately identified in Exhibit A
Statement of Work amounts for estimated cost and available award fee for cost
reimbursable IDIQ delivery orders issued will be periodically updated
unilaterally as these IDIQ delivery orders are issued/amended. There may be some
discrepancy with the total amount for the IDIQ task/delivery orders issued
listed in this clause and the total amount for cost reimbursable IDIQ delivery
orders that have been issued during intervals between periodic updates of this
clause. The IDIQ value shown here identifies the current authorized work. The
maximum potential IDIQ contract value is identified in Clause 5.11 MINIMUM /
MAXIMUM IDIQ POTENTIAL CONTRACT VALUE.

     
b.
  Limitation of Funds / Obligation
 
   
 
  This Contract is incrementally funded, and subject to the General Terms and
Conditions “Limitation of Funds” clause, the funds presently available and
allotted toward the full performance of this Contract, and the Period of
Performance estimated to be covered by the allotted amount, are set forth below,
and the stated funding limitation is the total obligation of LOCKHEED MARTIN to
pay, inclusive of termination costs.

         
 
  Allotted:   $[* *]
 
      [* *]
 
       
 
  Period Through:   [* *]
 
      [* *]

     
 
  Any expenditures or obligations incurred by the CONTRACTOR in excess of said
amount in the performance hereunder shall be at the CONTRACTOR’s own risk. It is
anticipated that from time to time additional funds will be allotted to this
Contract until the total price of the contract items is allotted.
 
   
2.5
  PAYMENTS
 
   
 
  Cost:
 
   
 
  Payments shall be made in accordance with the “Allowable Cost and Payments”
clause of CORPDOC 4, Exhibit “D.1”.
 
   
 
  Award Fee:
 
   
 
  Upon determination of the award fee for each period, and notice to CONTRACTOR,
the CONTRACTOR shall be authorized to invoice.
 
   
 
  Fixed Fee
 
   
 
  Fixed Fee shall be invoiced and paid monthly at $[* *] per month 08 Sep 2006
thru 30 Nov 2011; and $[* *] for the month of Dec 2011.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 6 of 30

     
 
  Effective as of 16 October 2007, CONTRACTOR is authorized to invoice all
accrued Fixed Fee to the most current month of Contract performance and monthly
thereafter.
 
   
2.6
  INVOICES
 
   
 
  The CONTRACTOR shall invoice LOCKHEED MARTIN and the invoice shall contain the
following information: this Contract number, line item, estimated costs, award
fee, and cumulative total.
 
   
 
  Send all invoices to:
 
   
 
  Electronic Submittal
 
  Address:
 
   
 
  Lockheed Martin Subcontract Administrator
 
  [* *]
 
  [* *]
 
  (1) copy)  
 
  If other than Electronic Submittal:

                      Regular Mail / Overnight   Courier
 
                    Lockheed Martin Shared Services   Lockheed Martin Shared
Services
 
  Attn.:   [* *]
[* *]
[* *]   Attn.:   [* *]
[* *]
[* *]     (3 Copies)   (3 Copies)

SECTION 3 — QUALITY REQUIREMENTS

     
3.1
  HIGHER LEVEL-LEVEL CONTRACT QUALITY REQUIREMENT (FAR 52.246-11) FEB 1999)
 
   
 
  The CONTRACTOR shall comply with the higher-level quality standard of SAE
AS9100, Quality Systems-Aerospace, model for Quality Assurance in Design,
Development, Production, Installation and Servicing.
 
   
3.2
  QUALITY ASSURANCE PROVISIONS
 
   
 
  The CONTRACTOR shall comply with the applicable clauses of LOCKHEED MARTIN
Document 253-01, “Special Provisions — Quality Assurance Clauses” Exhibit “G”,
as follows:

             
 
  •   QA1   Lockheed Martin acceptance at destination
 
           
 
  •   QA7   Special Process Approval
 
           
 
  •   QAQC02   Quality System Approval (AS9100)

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 7 of 30

             
 
  •   QAQC03   Right of Access
 
           
 
  •   QAQC05   Cert of Compliance
 
           
 
  •   QAQC08   Special Process Certification
 
           
 
  •   QAQC09   Calibration System
 
           
 
  •   QAQC13   Govt. Source Inspect
 
           
 
  •   QAQC14   Customer Source Acceptance
 
           
 
  •   QAQC15   First article inspect
 
           
 
  •   QAQC21   Packaging, Handling & Labeling
 
           
 
  •   QAQC24   GIDEP Processing
 
           
 
  •   QAQC27   EEE Parts date of manufacturer
 
           
 
  •   QC5   Contamination Control
 
           
 
  •   QD3   Class II MRB Authority
 
           
 
  •   QD13   Manned Space Flight Requirements
 
           
 
  •   QM10   Statement of Work
 
           
 
  •   QM16   Drop Shipment
 
           
 
  •   QS5   Foreign Object Damage Control

SECTION 4 — DELIVERY LOCATION AND ACCEPTANCE

     
4.1
  DELIVERY LOCATIONS
 
   
 
  The CONTRACTOR shall address and forward hardware shipments and
correspondence, including data shipments, accompanied by appropriate transmittal
documents, as follows:
 
   
 
  Delivery Locations are NASA KSC and/or NASA White Sands facilities.
 
   
4.2
  PACKAGING, HANDLING, AND TRANSPORTATION (NASA 1852.211-70) (SEP 2005)
 
   
 
  CONTRACTOR shall identify shipping documents with Contract number, line item,
part number, and item serial number (as applicable).
 
   
 
  Hardware
 
   
 
  All hardware delivered under this Contract shall be F.O.B. Origin (freight
pre-paid by CONTRACTOR) unless otherwise directed in writing by the cognizant
LOCKHEED MARTIN Subcontract Administrator
 
   
 
  Data
 
   
 
  All Data delivered under this Contract shall be shipped via Overnight Mail
(Courier) F.O.B. Origin.
 
   
4.3
  INSPECTION AND ACCEPTANCE
 
   
 
  Inspection and acceptance of data shall be in accordance with Exhibit “D”,
CORPDOC 4. Final inspection and acceptance of hardware shall be at NASA KSC
and/or NASA White Sands facilities.
 
   
4.4
  MATERIAL INSPECTION AND RECEIVING REPORT

         
 
  (a)   At the time of each delivery to LOCKHEED MARTIN under this Contract, the
CONTRACTOR shall furnish a Material Inspection and Receiving Report (DD 250)
prepared in six (including original) copies, an original and five copies.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 8 of 30

         
 
  (b)   The CONTRACTOR shall enclose the copies of the Material Inspection and
Receiving Report in the package or seal them in a waterproof envelope, which
shall be securely attached to the exterior of the package in the most protected
location.
 
       
 
  (c)   When more than one package is involved in a shipment, the CONTRACTOR
shall list on the Material Inspection and Receiving Report as additional
information, the quantity of packages and the package numbers. The CONTRACTOR
shall forward the Material Inspection and Receiving Report with the lowest
numbered package of the shipment and print the words “ Material Inspection and
Receiving Report” on the package.

     
4.5
  PRELIMINARY INSPECTION AT SOURCE AND FINAL INSPECTION AND ACCEPTANCE AT
DESTINATION (JSC 52.246-91) (JUN 1991)
 
   
 
  Preliminary inspection for compliance with the contract specifications and
requirements may be performed at origin by an authorized representative of
LOCKHEED MARTIN, and final inspection and acceptance will be performed by
LOCKHEED MARTIN or his/her authorized representative at the destination.
 
   
4.6
  FLIGHT ITEM (JSC 52.247-95) (SEP 1989)
 
   
 
  Block 16 of each Department of Defense Form 250, or CONTRACTOR’s equivalent
form, prepared for hardware or equipment to be shipped under this contract must
be annotated as follows in 1/4-inch letters or larger by hand printing or rubber
stamp:

“THIS IS A FLIGHT ITEM”
or
“THIS IS MISSION ESSENTIAL GROUND SUPPORT EQUIPMENT”
as applicable.

     
4.7
  SHIPPING INSTRUCTIONS
 
   
 
  Specific instructions shall be provided to the Contractor not later than
30 days prior to the scheduled ship date.
 
   
4.8
  DELIVERABLES
 
   
 
  CONTRACTOR shall provide all deliverables in accordance with Exhibit “B”,
Subcontract Data Requirements, and Exhibit “C”, Hardware Deliverables.

(end of page)

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 9 of 30

SECTION 5 — ADDITIONAL /SPECIAL CONTRACT PROVISIONS

     
5.1
  CONTRACTUAL DIRECTION
 
   
 
  Contractual direction, including any changes, alterations or modifications to
this Contract, must be made in writing by the designated LOCKHEED MARTIN
Procurement Representative. Unauthorized changes, alterations or modifications
to this Contract will not be considered for equitable adjustment. Changes to
this Contract or its scope shall not be made without the express written
authorization of the designated LOCKHEED MARTIN Subcontract Administrator.

Note: The following individuals may be changed as required by Lockheed Martin
and the CONTRACTOR. Notice shall be provided by Contract letter to the
corresponded party. This clause shall then be modified appropriately
 
   
 
  LOCKHEED MARTIN

         
 
  Attn:
Email:
Telephone No. FAX No.   [* *]
[* *]
[* *]
[* *]
 
       
 
  Attn: Telephone No. Fax No.
E-mail:   [* *]
[* *]
[* *]
[* *]
 
       
 
  Attn: Telephone No. Fax No.
E-mail:   [* *]
[* *]
[* *]
[* *]
 
            ORBITAL SCIENCES CORPORATION
 
       
 
  Attn: Telephone No: Fax No.:
E-mail:   [* *]
[* *]
[* *]
[* *]
 
       
 
  Attn: Telephone No.: Fax No.:
E-mail:   [* *]
[* *]
[* *]
[* *]

     
 
  Any technical and/or managerial exchange of information or advice shall not be
construed as a change to any requirement and/or provision of this Contract
unless the change is expressly directed by LOCKHEED MARTIN’s Subcontract
Administrator in writing pursuant to the Changes clause of this Contract or by
bilateral written agreement between the designated representatives of this
Contract.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357 SCHEDULE A Page 10 of 30

     
5.2
  RESERVED
 
   
5.3
  CHANGES — “NOT-TO-EXCEED” SUBMITTAL
 
   
 
  Prior to the issuance of a change order under this Contract, LOCKHEED MARTIN
may solicit from the CONTRACTOR written agreement as to the maximum (in the case
of an increase) adjustments to be made in the price and/or in the delivery
schedule (or time of performance), by reason of the change. LOCKHEED MARTIN may
also solicit such agreement on limitations on the adjustments to any other
provisions of the Contract which may be subject to equitable adjustment by
reason of the change. The CONTRACTOR shall promptly submit a “not-to-exceed”
amount or maximum schedule adjustment when so requested by LOCKHEED MARTIN. Any
such written agreement shall then be cited in the change order and upon its
issuance shall be deemed to become part of the Contract. In no event shall the
definitive equitable adjustment exceed the maximum price and/or delivery
schedule (or time of performance) adjustments so established, nor otherwise be
inconsistent with other adjustment limitations so established. Except with
respect to such limitations, nothing contained herein shall affect the right of
the Parties to an equitable adjustment by reason of the change, pursuant to this
clause.
 
   
5.4
  ADMINISTRATIVE PROVISIONS
 
   
 
  The CONTRACTOR shall comply with the applicable clauses of Exhibit H, LOCKHEED
MARTIN Document 253-02, “Special Provisions — Contract Administrative Clauses,”
as follows:  
 
  Clause 84    Subcontractor List  
 
  Clause 90     Sales Tax
 
   
5.5
  CONTRACTOR RESIDENT REPRESENTATIVES
 
   
 
  In the event CONTRACTOR personnel are assigned in residence at LOCKHEED
MARTIN, office space, furniture, and telephone services will be furnished at no
cost to the CONTRACTOR.
 
   
 
  The CONTRACTOR Resident Team personnel agree to abide by and obey all LOCKHEED
MARTIN rules and regulations, including without limitation, those related to
safety, insurance, and access limitations that are imposed.
 
   
5.6
  COST ACCOUNTING STANDARDS — FULL COVERAGE
 
   
 
  This Contract is subject to the Cost Accounting Standards clause as provided
in FAR 52.230-2 set forth in Exhibit “D”, CORPDOC 4.
 
   
5.7
  DEFENSE PRIORITIES AND ALLOCATIONS SYSTEM REQUIREMENTS (52.211-15) (Sep 1990)
 
   
 
  This is a rated order certified for national defense use, and the CONTRACTOR
shall follow all the requirements of the Defense Priorities and Allocations
System regulation (15 CFR 700). The rating of this Contract is DO-C9.
 
   
5.8
  GOVERNMENT AND/OR LOCKHEED MARTIN FURNISHED PROPERTY
 
  (Applicable if GFP, ST, STE, or Lockheed Martin furnished property.)

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 11 of 30

      CONTRACTOR shall comply with Exhibit I, SEC DOC #300 “Special Provisions —
Control and Accountability of Property in the Procession of CONTRACTOR” for the
administration of all Government and/or LOCKHEED MARTIN owned or developed
property as listed in Exhibit P entitled Government Furnished Property List
during the performance of this Contract. The GFP shall not be modified nor
cannibalized by CONTRACTOR without the express written authorization of the
LOCKHEED MARTIN Procurement Representative.         LOCKHEED MARTIN shall make
every effort to provide the identified Government and/or LOCKHEED MARTIN
Furnished Property on or before the dates indicated. However, in the event
LOCKHEED MARTIN experiences unforeseeable delays, the CONTRACTOR and LOCKHEED
MARTIN shall cooperate in good faith to avoid and/or minimize schedule delays.
CONTRACTOR shall use all reasonable means to avoid schedule impacts or claims
for adjustment on Contract price.         If the Government and/or LOCKHEED
MARTIN owned tooling, test equipment and hardware provided to the CONTRACTOR
hereunder on a rent-free basis are increased or decreased, or do not remain
available during the performance of this Contract, or if any change is made in
the terms and conditions under which they are made available, such equitable
adjustment as may be appropriate will be made to the terms of this Contract,
unless such increase or decrease was contemplated in the establishment of the
price of this Contract.         Under no circumstances shall CONTRACTOR design,
fabricate, or acquire any Special Test Equipment (STE) to be paid under this
Contract without prior written authorization from the LOCKHEED MARTIN
Procurement Representative. A Notice of Intent (NOI) to procure STE would be
required.

5.9   FAX SIGNATURES       This agreement may be executed in duplicate with each
party signing one original and providing a facsimile (fax) copy of the signature
page to the other party. The party receiving the fax signature shall acknowledge
receipt of the fax signature. Each party agrees to make its document with
original signature available to the other party upon request. The parties
further agree that the fax signature shall be treated as if it were an original
signature and neither party shall contest the validity of this agreement based
on the use of fax signatures.   5.10   ELECTRONIC SIGNATURES       Contractual
data may be transmitted via the Internet between the Parties, with a signature
format as identified in Clause 5.1. Other data may be transmitted between the
Parties for coordination, etc.; however, nothing in this provision shall affect
the requirement that contractual direction may only be provided by the duly
authorized LOCKHEED MARTIN Procurement Representative.   5.11   MINIMUM/MAXIMUM
IDIQ POTENTIAL CONTRACT VALUE       In accordance with Clause 5.43, “Indefinite
Quantity”, the guaranteed minimum amount of work which may be required under
this contract Schedule A.2 is $50,000 and the maximum amount of work which may
be required under this contract is $75,000,000 (seventy-five million). This
amount includes both cost and fee. The maximum amount is an estimate and does
not reflect an obligation of the LOCKHEED MARTIN. LOCKHEED

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 12 of 30

      MARTIN’s obligation hereunder shall be based on that specified in the
delivery orders issued during the period of the contract.

5.12   Reserved   5.13   OPTION TO EXTEND ORDERING PERIOD — SCHEDULE A-2      
LOCKHEED MARTIN may exercise the option listed below by issuance of a unilateral
contract modification 30 days or more before the end of the period as set forth
in clause 2.2 Period of Performance (A-2). Should the option be exercised, the
resultant contact will include all terms and conditions of the contract as it
exists immediately prior to the exercise of the option, except for the following
change: In part (a) of clause 5.41 “Ordering” shall be changed to show that
orders may be issued from ATP to 10 August 2013.   5.14   PRODUCTION AND
SUSTAINING ENGINEERING OPTION       LOCKHEED MARTIN may require the CONTRACTOR
to accomplish Production deliveries in Schedule B (Option 1) and/or Sustaining
Engineering activities described in Schedule C (Option 2). LOCKHEED MARTIN may
exercise either option by issuance of a unilateral contract modification no
later than 60 days prior to the beginning of the ordering period set forth in
Schedule B, Clause 5.11,“Method of Placing Delivery Orders,” or Schedule C,
Clause 5.37, “Ordering”. Should either or both options be exercised, this
Contract will include all terms and conditions as currently contained in the
Basic Contract Schedule A, and incorporate Schedule B and/or Schedule C
Exhibits. The exercising of either of these options will assure the placement of
the minimum order set forth in Schedule A., Clause 5.11, “Minimum / Maximum IDIQ
Potential Contract Value”, and Schedule C, Clause 5.39 “Order Limitations”.    
  In the event LOCKHEED MARTIN elects to exercise either option pursuant to the
terms of this Contract, the Contract structure is as follows:

         
 
  Schedule A.1   DDT&E
 
  Schedule A.2   Engineering Support / Spares (IDIQ)
 
  Schedule B   Production
 
  Schedule C   Sustaining Engineering and Operations Support

5.15   SECURITY/BADGING REQUIREMENTS FOR FOREIGN NATIONAL VISITORS AND
EMPLOYEES/REPRESENTATIVES OF FOREIGN CONTRACTORS. (JSC 52.204-91) (JAN 2006)

  (a)   An employee of a domestic Johnson Space Center (JSC) contractor or its
subcontractor who is not a U.S. citizen (foreign national) may not be admitted
to the JSC site for purposes of performing work without special arrangements. In
addition, all employees or representatives of a foreign JSC contractor
/subcontractor may not be admitted to the JSC site without special arrangements.
For employees as described above, advance notice must be given to the Security
Office of the host installation [JSC or White Sands Test Facility (WSTF)] at
least 3 weeks prior to the scheduled need for access to the site so that
instructions on obtaining access may be provided. Contractors should be aware
that approval for access to the site and issuance of a badge may take much
longer than three

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 13 of 30

      weeks and sufficient lead time must be allowed to accommodate the approval
process.

  (b)   All visit/badge requests for persons described in (a) above must be
entered in the NASA Foreign National Management System (NFNMS) for acceptance,
review, concurrence and approval purposes. When an authorized company official
requests a JSC or WSTF badge for site access, he/she is certifying that steps
have been taken to ensure that its contractor or subcontractor employees,
visitors, or representatives will not be given access to export-controlled or
classified information for which they are not authorized. The authorized company
officials shall serve as the CONTRACTOR’s representative(s) in certifying that
all visit/badge request forms are processed in accordance with JSC and WSTF
security and export control procedures. No foreign national, representative, or
resident alien contractor/subcontractor employee shall be granted access into
JSC or WSTF until approved and processed through the NFNMS. Unescorted access
will not be granted unless a favorable National Agency Check (NAC) has been
completed by the JSC Security Office, and an approved NASA Foreign National
Visitor Security/Technology Control Plan (STTCP), (previously called the Access
Control Plan) has been submitted and approved.     (c)   The CONTRACTOR agrees
that it will not employ for the performance of work onsite at the JSC or WSTF
any individuals who are not legally authorized to work in the United States. If
the JSC or WSTF Industrial Security Specialist or the contracting officer has
reason to believe that any employee of the CONTRACTOR may not be legally
authorized to work in the United States and/or on the contract, the contractor
may be required to furnish copies of Form I-9 (Employment Eligibility
Verification), U.S. Department of Labor Application for Alien Employment
Certification, and any other type of employment authorization document.

      The CONTRACTOR agrees to provide the information requested by the JSC or
WSTF Security Office in order to comply with NASA policy directives and
guidelines related to foreign visits to NASA facilities so that (1) the
visitor/employee/ representative may be allowed access to JSC or other NASA
Centers for performance of this contract, (2) required investigations can be
conducted, and (3) required annual or revalidation reports can be submitted to
NASA Headquarters. All requested information must be submitted in a timely
manner in accordance with instructions provided by JSC or any other Center to be
visited.

5.16   AWARD FEE / FIXED FEE   5.16.1   Award Fee for End Item Contracts

  (1)   (a) The CONTRACTOR can earn award fee from a minimum of zero dollars to
the maximum stated in paragraph 2.4 of this Contract. All award fee evaluations,
with the exception of the last evaluation, will be interim evaluations. At the
last evaluation, which is final, the CONTRACTOR’s performance for the entire
Contract will be evaluated to determine total earned award fee. No award fee
will be paid to the CONTRACTOR if the final award fee evaluation is “poor /
unsatisfactory.”     b)   LOCKHEED MARTIN will evaluate the CONTRACTOR’s interim
performance to monitor performance prior to Contract completion and to provide
feedback to the CONTRACTOR. The evaluation will be performed in accordance with
Exhibit “J”, Award Fee Evaluation Plan, to this Contract. The CONTRACTOR may
submit a self-

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 14 of 30

      evaluation of performance for each period under consideration. These
self-evaluations will be considered by LOCKHEED MARTIN in its evaluation.
LOCKHEED MARTIN will advise the CONTRACTOR in writing of the evaluation results.
The plan may be revised unilaterally by LOCKHEED MARTIN prior to the beginning
of any rating period to redirect emphasis.

  (2)   Interim award fee payments will be made to the CONTRACTOR based on each
interim evaluation. The amount of the interim award fee payment is limited to
the lesser of the interim evaluation score or 80 percent of the fee allocated to
that period made during the period. All interim award fee payments will be
superseded by the final award fee determination.     (3)   All interim award fee
payments will be superseded by the fee determination made in the final award fee
evaluation. LOCKHEED MARTIN will then pay the CONTRACTOR, or the CONTRACTOR will
refund to LOCKHEED MARTIN the difference between the final award fee
determination and the cumulative interim award fee payments. If the final award
fee evaluation is “poor / unsatisfactory”, any award fee paid will be refunded
to LOCKHEED MARTIN.     (4)   Provisional award fee payments will not be made
under this Contract.     (5)   Award fee determinations are unilateral decisions
made solely at the discretion of LOCKHEED MARTIN.     (6)   Payment of award fee
will be made by LOCKHEED MARTIN based on an issuance of a unilateral
modification by the LOCKHEED MARTIN Subcontract Administrator.

5.16.2   Fixed Fee

  (1)   Fixed Fee shall be paid on costs incurred and invoiced in accordance
with paragraph 2.5 “PAYMENTS”, “Fixed Fee”. Fixed fee under this contract is not
subject to re-determination.     (2)   Payment of fixed fee will be made based
on submission of an invoice by the CONTRACTOR.

5.17   DESIGNATION OF NEW TECHNOLOGY REPRESENTATIVE AND PATENT REPRESENTATIVE
(NASA 1852.227-72) (JUL 1997)

  (a)   For purposes of administration of the clause of this contract entitled
“New Technology” or “Patent Rights — Retention by the CONTRACTOR (Short Form)”,
whichever is included, the following named representatives are hereby designated
by the Contracting Officer to administer such clause:         AT/Technology
Transfer & Commercialization Office
AL/Patent Representative
NASA Lyndon B. Johnson Space Center
2101 NASA Parkway
Houston, TX 77058     (b)   Reports of reportable items, and disclosure of
subject inventions, interim reports, final reports, utilization reports, and
other reports required by the clause, as well as any correspondence with respect
to such matters, should be directed to the New Technology Representative unless
transmitted in response to

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 15 of 30

      correspondence or request from the Patent Representative. Inquiries or
requests regarding disposition of rights, election of rights, or related matters
should be directed to the Patent Representative. This clause shall be included
in any subcontract hereunder requiring a “New Technology” clause or “Patent
Rights—Retention by the CONTRACTOR (Short Form)” clause, unless otherwise
authorized or directed by the Contracting Officer. The respective
responsibilities and authorities of the above-named representatives are set
forth in 1827.305-370 of the NASA FAR Supplement.

5.18   IDENTIFICATION OF EMPLOYEES. (JSC 52.242-92) (JAN 2006)

      At all times while on Government property, the CONTRACTOR, subcontractors,
their employees and agents shall wear badges which will be issued by the NASA
Badging & Visitor Control Office, located in Building 110 at the Johnson Space
Center (JSC), or at the Main Gate at the White Sands Test Facility (WSTF). JSC
employee and visitor badges will be issued only between the hours of 6:00 a.m.
to 7:30 p.m., Monday through Friday, and 7:00 am to 4:00 pm on Saturday and
Sunday. WSTF employee badges will be issued only between the hours of 8 a.m. to
2 p.m., Monday through Friday. WSTF visitor badges will be issued on a 7-day a
week, 24-hour a day basis. Resident aliens and foreign nationals/representatives
shall be issued green foreign national badges.         Each individual who wears
a badge shall be required to sign personally for the badge. The CONTRACTOR shall
be held accountable for issued badges and all other related items and must
assure that they are returned to the NASA Badging & Visitor Control Offices upon
completion of work under the contract in accordance with Security Management
Directive (SMD) 500-15, “Security Termination Procedures.” Failure to comply
with the NASA contractor termination procedures upon completion of the work
(e.g., return of badges, keys, CAA cards, clearance terminations, JSC Public Key
Infrastructure (PKI)/special program deletions, etc.) may result in final
payment being delayed.

5.19   INSTALLATION-ACCOUNTABLE GOVERNMENT PROPERTY (NFS 1852.245-71) (Alt I)
(NOV 2004)

  (a)   The Government property described in the clause at 1852.245-77, (G.11),
¶5.22, “List of Installation- Accountable Property and Services”, shall be made
available to the CONTRACTOR on a no-charge basis for use in performance of this
contract. This property shall be utilized only within the physical confines of
the NASA installation that provided the property. Under this clause, the
Government retains accountability for, and title to, the property, and the
CONTRACTOR assumes the following user responsibilities:

      The CONTRACTOR shall establish and adhere to a system of written
procedures for compliance with these user responsibilities. Such procedures must
include holding employees liable, when appropriate, for loss, damage, or
destruction of Government property.

  (b)   (1) The official accountable recordkeeping, physical inventory,
financial control, and reporting of the property subject to this clause shall be
retained by the Government and accomplished by the installation Supply and
Equipment Management Officer (SEMO) and Financial Management Officer. If this
contract provides for the CONTRACTOR to acquire property, title to which will
vest in the Government, the following additional procedures apply:

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 16 of 30

  (i)   The CONTRACTOR shall not utilize the installation’s central receiving
facility for receipt of CONTRACTOR acquired property. However, the CONTRACTOR
shall provide listings suitable for establishing accountable records of all such
to the Contracting Officer and the Supply and Equipment Management Officer.    
(ii)   The CONTRACTOR shall furnish a copy of each purchase order, prior to
delivery by the vendor, to the installation central receiving area:     (iii)  
The CONTRACTOR shall establish a record of the property as required by FAR 45.5
and 1845.5 and furnish to the Industrial Property Officer a DD Form 1149
Requisition and Invoice/Shipping Document (or installation equivalent) to
transfer accountability to the Government within 5 working days after receipt of
the property by the CONTRACTOR. The CONTRACTOR is accountable for all CONTRACTOR
acquired property until the property is transferred to the Government’s
accountability.     (iv)   CONTRACTOR use of Government property at an off-site
location and off-site subcontractor use require advance approval of the
contracting officer and notification of the SEMO. The CONTRACTOR shall assume
accountability and financial reporting responsibility for such property
installation. The CONTRACTOR shall establish records and property control
procedures and maintain the property in accordance with the requirements of FAR
Part 45.5 until its return to the installation

  (2)   After transfer of accountability to the Government, the CONTRACTOR shall
continue to maintain such internal records as are necessary to execute the user
responsibilities identified in paragraph (a) and document the acquisition,
billing, and disposition of the property. These records and supporting
documentation shall be made available, upon request, to the SEMO and any other
authorized representatives of the contracting officer.

5.20   RESERVED   5.21   LIST OF GOVERNMENT — FURNISHED PROPERTY (NASA
1852.245.76) (OCT 1988)

      The Government Property identified in Exhibit “P” to the extent they are
available will be made available to the CONTRACTOR.

5.22   INSTALLATION ACCOUNTABLE PROPERTY AND SERVICES (NFS) 1852.245-77) (Jul
1997)

      The Installation-Accountable Government Property identified in Exhibit
“Q”, to the extent they are available will be made available to the CONTRACTOR:

5.23   REPRESENTATIONS AND CERTIFICATIONS, AND OTHER STATEMENTS (JSC 52.209-90

      This contract incorporates CONTRACTOR Representations and Certifications,
Exhibit “K”, and Other Statements of CONTRACTOR, as certified by CONTRACTOR on
14 August 2006 with the same force and effect as if it were given in full text.

5.24   SPECIAL PROVISIONS FOR CONTRACT CHANGES

      The parties agree that, notwithstanding the provisions of the “Changes”
clause and the “Government Property” clause, no change made pursuant to the
“Changes” clause shall give rise to an equitable adjustment in the estimated
cost or fee or any other contract

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 17 of 30

      provision when said change causes an increase or decrease of $[* *] or
less in the estimated cost of this contract. Each change shall be controlling in
making this determination, and such change shall not, for purposes of
determining the applicability of this clause, be added to any other changes(s).
        The parties recognize that several changes may be grouped together in a
bilateral modification for definitization; however, the dollar value of each
individual change will be controlling in determining whether or not an equitable
adjustment is in order.

5.25   SUBCONTRACTING WITH RUSSIAN ENTITIES FOR GOODS OR SERVICES
(Not applicable to Schedule A.2, IDIQ)

      Refer to Clause 3, entitled “SUBCONTRACTING WITH RUSSIAN ENTITIES FOR
GOODS OR SERVICES” of Contract Exhibit F,” LOCKHEED MARTIN Document Orin, dated
03/26/07, entitled “NASA FLOWDOWN PROVISIONS,CREW EXPLORATION VEHICLE”.

5.26   COMPLIANCE WITH APPLICABLE CENTER POLICIES AND PROCEDURES

      CONTRACTOR and subcontractor personnel (regardless of tier) working
on-site at NASA Centers shall comply with all applicable center policies and
procedures. The CONTRACTOR shall keep itself and pertinent subcontractors
up-to-date with the latest revisions of these policies and procedures. The
CONTRACTOR shall promptly take corrective action upon receipt of notice from the
Contracting Officer of noncompliance with any applicable center policy or
procedure.

5.27   MODIFIED DATA RIGHTS (Reference Representations and Certifications
“K.16”)

      The following data items are authorized to use the following modified
Limited Rights Notice and Restricted Rights Notice (FAR 52.227-14).         The
following data items are authorized to use the following modified Limited Rights
Notice and Restricted Rights Notice (FAR 52.227-14)

             
a.
  [* *]    
 
  [* *]    
 
  1.   [* *]
b.
  [* *]    
 
  [* *]    
 
    1.     [* *]
 
    2.     [* *]
 
    3.     [* *]
 
    4.     [* *]
 
    5.     [* *]
 
    6.     [* *]
 
    7.     [* *]
 
    8.     [* *]

      Note: “Limited rights data” and “Restricted computer software” are defined
in the contract clause entitled “Rights in Data— General.         Limited Rights
Notice (June 1987)(Modified)

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 18 of 30

      These data are submitted with limited rights under Government Contract No.
NNJ06TA25C, and subcontract RH6-291357. These data may be reproduced and used by
the Government with the express limitation that they will not, without written
permission of the CONTRACTOR, be used for purposes of manufacture nor disclosed
outside the Government; except that the Government may disclose these data
outside the Government for the following purposes, if any; provided that the
Government makes such disclosure subject to prohibition against further use and
disclosure: Use (except for Manufacture) by Government personnel and Government
Support Contractors supporting Exploration Programs and Projects directly or
indirectly on a need to know basis. Government Support Contractors will be
identified by the Contracting Officer, thus allowing the CONTRACTOR and Support
contractor to execute separate non-disclosure agreements (NDA) or No-Cost
License Agreements, if applicable. If applicable, these separate agreements will
be between the Contracting Companies and not incorporated into this Government
contract. Emergency repair or overhaul work.     (b)   This Notice shall be
marked on any reproduction of these data, in whole or in part. Restricted Rights
Notice (June 1987) (Modified) (End of notice)     (a)   This computer software
is submitted with restricted rights under Government Contract No NNJ06TA25C, and
subcontract RH6-291357, if appropriate). It may not be used, reproduced, or
disclosed by the Government except as provided in paragraph (b) of this Notice
or as otherwise expressly stated in the contract.     (b)    This computer
software may be-        
(1)  Used or copied for use in or with the computer or computers for which it
was acquired, including use at any Government installation to which such
computer or computers may be transferred;
        (2)  Used or copied for use in a backup computer if any computer for
which it was acquired is inoperative;         (3)  Reserved.        
(4)  Modified, adapted, or combined with other computer software, provided that
the modified, combined, or adapted portions of the derivative software
incorporating restricted computer software are made subject to the same
restricted rights;
    (5)   Disclosed to and reproduced for use by Government personnel and
Government support service contractors on a need to know basis in accordance
with paragraphs (b)(1) through (4) of this clause, provided the Government makes
such disclosure or reproduction subject to these restricted rights and the
Contracting Officer identifies the Government Support Contractors thus allowing
the CONTRACTOR and Support Contractor to execute separate non-disclosure
agreements (NDA) or No-Cost License Agreements, if applicable. If applicable,
these separate agreements will be between the Contracting Companies and not
incorporated into this Government contract; and     6)   Used or copied for use
in or transferred to a replacement computer.     (c)   Notwithstanding the
foregoing, if this computer software is published copyrighted computer software,
it is licensed to the Government, without disclosure prohibitions, with the
minimum rights set forth in paragraph (b) of this clause.     (d)   Any other
rights or limitations regarding the use, duplication, or disclosure of this
computer software are to be expressly stated in, or incorporated in, the
contract.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 19 of 30

  (e)   This Notice shall be marked on any reproduction of this computer
software, in whole or in part.

5.28   INDEMNIFICATION FOR UNUSUALLY HAZARDOUS RISKS

  (a)   LOCKHEED MARTIN recognizes that the CONTRACTOR ‘s approach to fulfill
the requirements of this contract may involve conditions considered to
constitute unusually hazardous risks resulting in potential third party
liability that exceeds insurance coverage the CONTRACTOR could reasonably be
expected to purchase and maintain, considering the availability, cost, and terms
and conditions of such insurance. In the event that the CONTRACTOR believes such
conditions exist and necessitate indemnification by the Government, it shall, in
accordance with FAR 50.403-1 and NASA FAR Supplement 1850.403, provide
documentation and rationale adequate to substantiate processing of such requests
in accordance with applicable laws and regulations. The rationale should
identify the legal authority under which the Government would be authorized to
indemnify the CONTRACTOR.

      LOCKHEED MARTIN agrees to forward to the Government the CONTRACTOR’s
request for indemnification for unusually hazardous risks in accordance with the
foregoing paragraph. In the event the Government denies the CONTRACTOR’s request
for indemnification, the parties will enter into good faith negotiations to
determine the appropriate course of action concerning potential third party
liability. In view of the unusually hazardous risks associated with the
performance of the contract the parties understand the critical importance of
negotiating indemnity coverage on a mutually satisfactory basis.

5.29   PATENT RIGHTS

      This contract includes the New Technology Clause 1852.227-70. It is
anticipated that the CONTRACTOR may have CONTRACTOR background inventions that
could be applied to Contract research and incorporated into deliverables under
the Contract. The Government may need rights to use such CONTRACTOR background
inventions in order to practice technologies produced under this Contract in
other Government contracts. Thus, Contracting Officer permission is required
before CONTRACTOR background inventions may be included in Contract
deliverables. To the extent a CONTRACTOR background invention has been Federally
funded, the Government will receive its government-purpose license rights to
practice the background invention. Where there is no Federal funding of the
background invention, the CONTRACTOR will identify to the Contracting Officer
the rights that it proposes to grant the Government to use such invention in
other Government contracts. The Government shall receive a government-purpose
license to practice any CONTRACTOR background invention where such Contracting
Officer permission is not obtained prior to incorporating its background
inventions into CONTRACTOR work. This clause or a clause substantially the same
shall be included in all subcontracts at any tier.

5.30   TASK ORDERING PROCEDURE (NFS 1852.216-80) (OCT 1996)

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

CONTRACT RH6-291357    SCHEDULE A    Page 20 of 30

  (a)   Only the LOCKHEED MARTIN Subcontract Administrator may issue task orders
to the CONTRACTOR, providing specific authorization or direction to perform work
within the scope of the contract and as specified in the schedule. The
CONTRACTOR may incur costs under this contract in performance of task orders and
task order modifications issued in accordance with this clause. No other costs
are authorized unless otherwise specified in the contract or expressly
authorized by the LOCKHEED MARTIN Procurement Representative.     (b)   Prior to
issuing a delivery/task order, LOCKHEED MARTIN shall provide the CONTRACTOR with
the following data:     (b)(1)   A functional description of the work
identifying the objectives or results desired from the contemplated
delivery/task order.     (b)(2)   Proposed performance standards to be used as
criteria for determining whether the work requirements have been met.     (b)(3)
  A request for a delivery/task order plan from the CONTRACTOR to include the
technical approach, period of performance, appropriate cost information, and any
other information required to determine the reasonableness of the Contractors’
proposal.     (c)   Within 20 calendar days after receipt of the LOCKHEED MARTIN
Procurement Representative’s request, the CONTRACTOR shall submit a
delivery/task plan conforming to the request.

  (d)   After review and any necessary discussions, the LOCKHEED MARTIN
Procurement Representative may issue a delivery /task order to the CONTRACTOR
containing, as a minimum, the following:

  (1)   Date of the order.     (2)   Contract number and order number.     (3)  
Functional description of the work identifying the objectives or results desired
from the delivery/task order, including special instructions or other
information necessary for performance of the deliver/task.     (4)   Performance
standards, and where appropriate, quality assurance standards.     (5)   Maximum
dollar amount authorized (cost and fee or price). This includes allocation of
award fee among award fee periods, if applicable.     (6)   Any other resources
(travel, materials, equipment, facilities, etc.) authorized.     (7)  
Delivery/performance schedule including start and end dates.     (8)   If
contract funding is by individual delivery/task order, accounting and
appropriation data.

  (e)   The CONTRACTOR shall provide acknowledgment of receipt to the LOCKHEED
MARTIN Procurement Representative within 5 calendar days after receipt of the
delivery /task order.     (f)   If time constraints do not permit issuance of a
fully defined delivery/task order in accordance with the procedures described in
paragraphs (a) through (d), a delivery /task order which includes a ceiling
price may be issued.     (g)   LOCKHEED MARTIN may amend tasks in the same
manner in which they were issued.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 21 of 30

    (h) In the event of a conflict between the requirements of the delivery/task
order and the CONTRACTOR’s approved delivery/task plan, the task order shall
prevail.

5.31   SPACE FLIGHT MOTIVATION AWARENESS PROGRAM       The CONTRACTOR shall
establish a program for Space Flight Awareness (SFA). The Program’s goals and
objectives are to:

  •   Ensure every employee involved in human space flight is aware of the
importance of their role in promoting safety, quality and mission success.     •
  Participation in NASA-Industry Space Flight Awareness Program.     •  
Increase awareness of the Human Space Flight Program accomplishments, milestones
and objectives with a focus on safety and mission success.     •   Conduct
events and products that motivate and recognize the workforce, and enhance
employee morale.     •   Function as an internal communications team to
disseminate key educational, program/management safety, quality, and mission
success messages and themes.

5.32   SMALL BUSINESS SUBCONTRACTING GOALS       In meeting the intent of Small
/Disadvantaged business participation under this contract, the CONTRACTOR agrees
to flow down to all of its first tier large business subcontractors, as
percentages (with corresponding dollar amounts) of their total contract value
the same socioeconomic goals as contained in Exhibit F, Orin001 dated 3/26/07,
paragraph B, subparagraph 7, entitled “SMALL BUSINESS SUBCONTRACTING GOALS”  
5.33   SUBCONTRACTOR SMALL BUSINESS REPORTING       CONTRACTOR shall require its
large business subcontractors to report Small Business Concern subcontracting
dollars on a semi-annual basis. This reporting is conducted through the
Electronic Subcontracting Reporting Systems (eSRS) located at
http://www.esrs.gov.   5.34   KEY PERSONNEL AND FACILITIES       Personnel

  (a)   The personnel and/or facilities listed below (or specified in the
contract Schedule) are considered essential to the work being performed under
this contract. Before removing, replacing, or diverting any of the listed or
specified personnel or facilities, the CONTRACTOR shall;

  (1)   notify the LOCKHEED MARTIN Procurement Representative reasonably in
advance, and     (2)   submit justification (including proposed substitutions)
in sufficient detail to permit evaluation of the impact on this contract.

  (b)   The list of personnel and/or facilities (shown below or as specified in
the contract Schedule) may, with the consent of the contracting parties, be
amended from time to time during the course of the contract to add or delete
personnel and/or facilities.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 22 of 30

             
 
      Name   Title  
 
  [* *]       [* *]

5.35   ASSOCIATE CONTRACTOR AGREEMENTS

  (a)   The associate contractors contemplated by this clause have not been
established at the time of contract award, but will be added by contract
bilateral modification to this paragraph as required. The associate contractors
will supply other elements of the Constellation program, such as a launch
vehicle, earth departure stage, or lunar surface access module         In order
to achieve the requirements of this contract, the CONTRACTOR shall establish, in
conjunction with the NASA Orion Project Office, the means for coordination and
exchange of information with associate contractors. The information to be
exchanged shall be that required by the contractors in the execution of their
respective contract requirements.     (b)   The CONTRACTOR shall document
agreements with other associate CONTRACTOR s described in (a) above via
Associate Contractor Agreements (ACAs). LOCKHEED MARTIN will not be a party in
such ACAs. A copy of each such agreement shall be provided to LOCKHEED MARTIN.
All reasonable and foreseeable costs associated with such agreements are
included in the negotiated cost of this contract.     (c)   The CONTRACTOR is
not relieved of any contract requirements or entitled to any adjustments to the
contract terms because of the failure to resolve a disagreement with an
associate CONTRACTOR. Liability for the improper disclosure of any proprietary
data contained in or referenced by any agreement shall rest with the parties to
the agreement, and not LOCKHEED MARTIN.

5.36   DATA DELIVERABLE MARKING REQUIREMENTS FOR EXPORT CONTROL

  (a)   The CONTRACTOR shall perform an export control assessment for all data
deliverable items shown in Exhibit “B”, Subcontract Data Requirements Document.
    (b)   If a product is determined to contain information controlled by the
International Traffic in Arms Regulations, the following statement shall be
included on the product cover page.

    International Traffic in Arms Regulations (ITAR) Notice       This document
contains information on paragraphs [CONTRACTOR to list specific pages subject to
ITAR control] falls under the purview of the U.S. Munitions List (USML), as
defined in the International Traffic in Arms Regulations (ITAR), 22 CFR 120-130,
and is export controlled. It shall not be transferred to foreign nationals in
the U.S. or abroad, without specific approval of a knowledgeable NASA export
control official, and/or unless an export license/license exemption is
obtained/available from the United States Department of State. Violations of
these regulations are punishable by fine, imprisonment, or both.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 23 of 30

  (c)   If a product is determined to contain information controlled by the
Export Administration Regulations and which requires a license or exception
prior to export, the following statement shall be included on the product cover
page:

    Export Administration Regulations (EAR) Notice       This document contains
information on [CONTRACTOR to list specific pages subject to the EAR] within the
purview of the Export Administration Regulations (EAR), 15 CFR 730-744, and is
export controlled. It may not be transferred to foreign nationals in the U.S. or
abroad, without specific approval of a knowledgeable NASA export control
official, and/or unless an export license/license exception is
obtained/available from the Bureau of Industry and Security (BIS), United States
Department of Commerce. Violations of these regulations are punishable by fine,
imprisonment, or both.

  d)   If a product has been determined to be suitable for public release, it
shall be so labeled.

5.37   LIMITATION OF FUTURE CONTRACTING (NFS 1852.209-71) (DEC 1988)

  (a)   The Contracting Officer has determined that this acquisition may give
rise to a potential organizational conflict of interest. Accordingly, the
attention of prospective offerors is invited to FAR Subpart 9.5—Organizational
Conflicts of Interest.     (b)   The nature of this conflict is the CONTRACTOR
may be in a position to favor its own products and capabilities and may have an
unfair competitive advantage.     (c)   The restrictions upon future contracting
are as follows:

  (1)   If the CONTRACTOR, under the terms of this contract, or through the
performance of tasks pursuant to this contract, is required to develop
specifications or statements of work that are to be incorporated into a
solicitation, the CONTRACTOR shall be ineligible to perform the work described
in that solicitation as a prime or first-tier subCONTRACTOR under an ensuing
NASA contract. This restriction shall remain in effect for a reasonable time, as
agreed to by the Contracting Officer and the CONTRACTOR, sufficient to avoid
unfair competitive advantage or potential bias (this time shall in no case be
less than the duration of the initial production contract). NASA shall not
unilaterally require the CONTRACTOR to prepare such specifications or statements
of work under this contract.     (2)   To the extent that the work under this
contract requires access to proprietary, business confidential, or financial
data of other companies, and as long as these data remain proprietary or
confidential, the CONTRACTOR shall protect these data from unauthorized use and
disclosure and agrees not to use them to compete with those other companies.

5.38   ADVANCE AGREEMENT FOR CONTRACTOR INVESTMENTS       The parties agree that
the contract might be partly based on corporate contributions/investment as
specified in the proposal or as negotiated in the contract. Costs related to the
CONTRACTOR’s contributions or investments shall be reported under the contract
as they are incurred, for purposes of tracking the CONTRACTOR’s costs as well as
the full costs of the project. The CONTRACTOR agrees that, should the
Government’s requirements change or should all or part of the work under the
contract be

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 24 of 30

    terminated, all reported costs as well as unreported costs related to the
CONTRACTOR’s contributions and investment will be unallowable as part of any
contract settlement.

5.39   SECURITY CLASSIFICATION REQUIREMENTS (1852.204-75) (SEPT 1989)      
Performance under this contract will involve access to and/or generation of
classified information, work in a security area, or both, up to the level of
“secret”. See Federal Acquisition Regulation clause 52.204-2.   5.40   SECURITY
REQUIREMENTS FOR UNCLASSIFIED INFORMATION TECHNOLOGY RESOURCES (NASA
1852.204-76) (NOV 2004)       Refer to paragraph 11 of Contract Exhibit “F”,
ORIN 001 (3/26/07) entitled “Flowdown Provisions National Aeronautics and Space
Administration (NASA) Orion Program Prime Contract No. NNJ06TA25C”,

5.41   ORDERING (52.216-18) (Oct 1995) Schedule A.2

  (a)   Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from Contract
start date through September 7, 2011.     (b)   All delivery orders or task
orders are subject to the terms and conditions of this contract. In the event of
conflict between a delivery order or task order and this contract, the contract
shall control.     (c)   If mailed, a delivery order or task order is considered
“issued” when LOCKHEED MARTIN deposits the order in the mail. Orders may be
issued orally, by facsimile, or by electronic commerce methods only if
authorized in the Schedule.

5.42   ORDER LIMITATIONS (FAR 52.216-19) (OCT 1995) Schedule A.2

  (a)   Minimum order. When LOCKHEED MARTIN requires supplies or services
covered by this contract in an amount of less than $50,000, LOCKHEED MARTIN is
not obligated to purchase, nor is the CONTRACTOR obligated to furnish, those
supplies or services under the Contract.     (b)   Maximum order. The CONTRACTOR
is not obligated to honor-

  (1)   Any order for a single item in excess of $75,000,000 (seventy-five
million)     (2)   Any order for a combination of items in excess of $75,000,000
(seventy-five million).     (3)   A series of orders from the same ordering
office within 5 business days that together call for quantities exceeding the
limitation in paragraph (b)(1) or (2) of this section.

  (c)   If this is a requirements contract (i.e. includes the Requirements
clause at FAR 52.216-21) LOCKHEED MARTIN is not required to order a part of any
one requirement from the CONTRACTOR if that requirement exceeds the
maximum-order limitations in paragraph (b) of this section.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 25 of 30

  (d)   Notwithstanding paragraphs (b) and (c) of this section, the CONTRACTOR
shall honor any order exceeding the maximum order limitations in paragraph (b),
unless that order (or orders) is returned to the ordering office within 5
business days after issuance, with written notice stating the CONTRACTOR ‘s
intent not to ship the item (or items) called for and the reasons. Upon
receiving this notice, LOCKHEED MARTIN may acquire the supplies or services from
another source.

5.43   INDEFINITE QUANTITY (FAR 52.216-22) (OCT 1995)

  (a)   Schedule A.2 is an indefinite-quantity contract for the supplies or
services specified and effective for the period stated, in the Schedule. The
quantities of supplies and services specified in the Schedule are estimates only
and are not purchased by this contract.     (b)   Delivery or performance shall
be made only as authorized by orders issued in accordance with Section 5.41
“Ordering”. The CONTRACTOR shall furnish to LOCKHEED MARTIN, when and if
ordered, the supplies or services specified in the Schedule up to and including
the quantity designated in the Schedule as the “maximum.” LOCKHEED MARTIN shall
order at least the quantity of supplies or services designated in the Schedule
as the “minimum.”     (c)   Except for any limitations on quantities in the
Order Limitations clause or in the Schedule, there is no limit on the number of
orders that may be issued. LOCKHEED MARTIN may issue orders requiring delivery
to multiple destinations or performance at multiple locations.     (d)   Any
order issued during the effective period of this contract and not completed
within that period shall be completed by the CONTRACTOR within the time
specified in the order. The contract shall govern the CONTRACTOR’s and LOCKHEED
MARTIN’s rights and obligations with respect to that order to the same extent as
if the order were completed during the contract’s effective period; provided,
that the CONTRACTOR shall not be required to make any deliveries beyond
12 months after contract period of performance identified in ordering period
identified in Section 2.2.

5.44a   RIGHTS IN DATA-GENERAL (FAR 52.227-14) (JUN 1987) as modified by NASA
FAR Supplement 1852.227-14, includes 52.227-14 ALT II (JUN 1987) (insertion of
(g)(2), ALT III (JUN 1987) (insertion of (g)(3)(i), and ALT V (JUN 1987)
(insertion of (j).       MODIFIED DATA RIGHTS

  1.   LOCKHEED MARTIN Exhibit F. document, “ORIN001 (03-26-07) Orion
Supplemental Flowdowns, clause 12. RIGHTS IN DATA-GENERAL (supersedes FAR
52.227-14) (Modified by NASA)” supersedes and replaces the following CORPDOC 4,
4B Data Rights clauses in their entirety:

  a.   CORPDOC 4         In SECTION II: FAR FLOWDOWN PROVISIONS, paragraph F.
FAR FLOWDOWN CLAUSES, 1. subparagraph (k) 52.227-14, RIGHTS IN DATA GENERAL (JUN
1987)     b.   CORPDOC 4B         In paragraph F. NASA FAR SUPPLEMENT FLOWDOWN
CLAUSES,

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 26 of 30

      NASA FAR SUPPLEMENT FLOWDOWN CLAUSES subparagraph (f) 18-52.227-14 RIGHTS
IN DATA — GENERAL (undated) (Modifies FAR 52.227-14, RIGHTS IN DATA – GENERAL;
Note 5 applies.).

  2.   The following data items are authorized to be used under the NASA Limited
Rights Notice and Restricted Rights Notice.

None

    Note: “Limited rights data” and “Restricted computer software” are defined
in the NASA modified Limited Rights Notice and Restricted Rights Notice (FAR
52.227-14, June 1987 modified), Exhibit “F”, NASA Flowdon Provisions document
Orin 001.

5.44b   RIGHTS TO PROPOSAL DATA (TECHNICAL) (FAR 52.227-23) (JUN 1987)      
Except for data contained in Volumes I through VII, including any Addendums,
Amendments or Revisions thereto that are marked with the legend “ORBITAL
SCIENCES PROPRIETARY INFORMATION”, it is agreed that, notwithstanding the
conditions of any notice appearing thereon, the Government shall have unlimited
rights (as defined in the “Rights in Data-General” clause contained in this
contract) in and to the technical data contained in CONTRACTOR’S proposals upon
which this contract is based.   5.45   EARNED VALUE MANAGEMENT SYSTEM (MARCH
1999) (Deviation)

  (a)   In the performance of this contract, the CONTRACTOR shall use an earned
value management system (EVMS) that has been recognized by the cognizant
Administrative Contracting Officer (ACO) as complying with the guidelines
specified in ANSI/EIA Standard 748, Industry Guidelines for Earned Value
Management Systems.     (b)   If, at the time of award, the CONTRACTOR ‘s EVMS
has not been recognized by the ACO as complying with the EVMS guidelines, the
CONTRACTOR shall apply the system to the contract and shall take timely action
to implement its plan to obtain compliance. The CONTRACTOR shall follow and
implement the approved compliance plan in a timely fashion. The Government will
conduct a Compliance Review to assess the CONTRACTOR’s compliance with its plan,
and if the CONTRACTOR does not follow the approved implementation schedule or
correct all resulting system deficiencies identified as a result of the
compliance review within a reasonable time, the Contracting Officer may take
remedial action.     (c)   The Government will require integrated baseline
reviews. Such reviews shall be scheduled as early as practicable and should be
conducted within 180 calendar days after contract award or exercise of
significant contract options; or within two months after distribution of a
supplemental agreement that implemented a significant funding realignment or
effected a significant change in contract requirements. The objective of IBRs is
for the Government and the CONTRACTOR to jointly assess the CONTRACTOR’s
baseline to be used for performance measurement to ensure complete coverage of
the statement of work, logical scheduling of the work activities, adequate
resourcing, and identification of inherent risks.     (d)   Unless a waiver is
granted by the ACO, CONTRACTOR proposed EVMS changes

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 27 of 30

      require approval of the ACO prior to implementation. The ACO shall advise
the CONTRACTOR of the acceptability of such changes within 30 calendar days
after receipt of the notice of proposed changes from the CONTRACTOR. If the
advance approval requirements are waived by the ACO, the CONTRACTOR shall
disclose EVMS changes to the ACO and provide an information copy to the NASA
Contracting Officer at least 14 calendar days prior to the effective date of
implementation.     (e)   The CONTRACTOR agrees to provide access to all
pertinent records and data requested by the ACO or a duly authorized
representative. Access is to permit Government surveillance to ensure that the
EVMS complies, and continues to comply, with the criteria referenced in
paragraph (a) of this clause.     (f)   The CONTRACTOR shall be responsible for
ensuring that the subcontracts valued at $20,000,000 (twenty million dollars) or
greater comply with the EVMS requirements at the specified level. If the
subcontractor does not have an EVMS that has been recognized by the ACO as
compliant with ANSI/EIA 748, the prime CONTRACTOR shall conduct Compliance
Reviews of subcontractor’s EVMS in the same manner as described at paragraph
(b) of this clause.         (Insert list of applicable subcontractors and the
level of compliance (i.e., guidelines or principles).     (g)   If the
CONTRACTOR identifies a need to deviate from the agreed baseline by working
against an Over Target Baseline or Over Target Schedule, the CONTRACTOR shall
submit to the Contracting Officer a request for approval to begin implementation
of an Over Target Baseline or Over Target Schedule. This request shall include a
top-level projection of cost and/or schedule growth, whether or not performance
variances will be retained, and a schedule of implementation for a rebase
alignment. The Government will authorize or deny the request within 30 calendar
days after receipt of the request. Failure of the Government to respond within
this 30-day period constitutes approval of the request. For cost-reimbursement
contracts, the contract budget baseline shall exclude changes for cost growth
increases, other than for authorized changes to the contract requirements.

5.46   ENGINEERING CHANGE PROPOSALS (NASA 1852.243-70) (OCT 2001)

  (a)   Definition.         “ECP” means an Engineering Change Proposal (ECP),
which is a proposed engineering change and the documentation by which the change
is described, justified, and submitted to the procuring activity for approval or
disapproval.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 28 of 30

  (c)   Either party to the contract may originate ECPs. Implementation of an
approved ECP may occur by either a supplemental agreement or, if appropriate, as
a written change order to the contract.     (d)   Any ECP submitted to LOCKHEED
MARTIN shall include a “not-to-exceed” price increase or decrease adjustment
amount, if any, and the required time of delivery adjustment, if any, acceptable
to the originator of the ECP. If the change is originated within LOCKHEED
MARTIN, the LOCKHEED MARTIN Procurement Representative shall obtain a written
agreement with the CONTRACTOR regarding the “not-to-exceed” price and time of
delivery adjustments, if any, prior to issuing an order for        
implementation of the change. An ECP accepted in accordance with the Changes
clause of this contract shall not be considered an authorization to the
CONTRACTOR to exceed the estimated cost in the contract Schedule, unless the
estimated cost is increased by the change order or other contract modification.

ALT II (SEP 1990)

    An ECP accepted in accordance with the Changes clause of this contract shall
not be considered an authorization to the CONTRACTOR to exceed the estimated
cost in the contract Schedule, unless the estimated cost is increased by the
change order or other contract modification.

5.47   SUBMISSION OF COMMERCIAL TRANSPORTATION BILLS TO THE GENERAL SERVICES
ADMINISTRATION FOR AUDIT (FAR 52.247-67) (JUN 1997) (Applicable only to cost
reimbursable)       Refer to paragraph 14 of Contract Exhibit “F”, ORIN 001
(3/26/07) entitled “Flowdown Provisions National Aeronautics and Space
Administration (NASA) Orion Program Prime Contract No. NNJ06TA25C”,      
SECTION 6 – MODIFICATIONS TO GENERAL TERMS AND CONDITIONS       Contract general
terms and conditions deviations / modifications for this Contract are
incorporated within the following documents:       Exhibit D       LOCKHEED
MARTIN CORPORATION Cost Reimbursement General Provisions and FAR Flowdown
Provisions for Subcontracts/Purchase Orders (All Agencies) For Non-Commercial
Items Under a U.S. Government Prime Contract – CORPDOC-4 (09/06).      
Exhibit E       LOCKHEED MARTIN CORPORATION National Aeronautics and Space
Administration (NASA) Flowdown Provisions for Subcontracts/Purchase Orders For
Non-Commercial Items Under a U.S. Government Prime Contract – CORPDOC-4B
(09/06).       Exhibit F       LOCKHEED MARTIN Flowdown Provisions, National
Aeronautics and Space Administration (NASA), Orion Program, Prime Contract
No. NNJ06TA25C, Orin001 (03-26-07), Orion Supplemental Flowdowns.

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 29 of 30

The above settlement represents full and complete Letter Contract definitization
inclusive of modifications 01, 02, 03, 04, 05 and 06, 07 and 08; and the
following Change Orders:
Change Order No .001 dated 16 Nov, 2006,
Change Order No. 002 dated16 Nov, 2006, and
Change Order No. 004 dated 13 Apr 2007.
However, the above settlement is without prejudice to the CONTRACTOR’s claim to
an equitable adjustment in Contract Price and Contract Delivery Schedule under
the following undefintized Change Orders:
Change Order No. 003 dated 30 Jan, 2007; 003a dated 06 Apr 2007,
Change Order No. 005 dated 01 June, 2007,
Change Order No. 006 dated 04 Sep 2007; 006 Rev 01 dated 21 Sep, 2007: and 006
Rev 02 dated 09 Oct 1007.
Change Order No. 007 dated 10 Oct, 2007,
Change Order No. 008 dated 26 Oct 2007, and
Change Order No. 009 dated 14 Nov 2007.
(end of page)

 



--------------------------------------------------------------------------------



 



(LOCKHEED MARTIN LOGO) [w47889w47889a1.gif]

          CONTRACT RH6-291357   SCHEDULE A   Page 30 of 30

SECTION 7 – SIGNATURES
This proposed Contract shall constitute an offer until acceptance by the
CONTRACTOR and execution by LOCKHEED MARTIN. LOCKHEED MARTIN, except as may be
otherwise provided herein, specifically reserves the right to revoke this offer
at any time prior to acceptance hereof in writing by the CONTRACTOR and
execution by LOCKHEED MARTIN. Upon execution by LOCKHEED MARTIN, the rights and
obligations of the Parties hereto shall be subject to and governed by the Terms
and Conditions contained herein. When executed by LOCKHEED MARTIN, this
Contract, as described, shall constitute the entire agreement between the
Parties hereto and any Terms or Conditions offered by the CONTRACTOR in addition
thereto or in any way different from those set forth herein are hereby objected
to by LOCKHEED MARTIN.
All documents and clauses in this Contract shall be read so as to be consistent
to the extent practicable. In the event of any inconsistency between provisions
of this Contract, the order of precedence in this Contract shall be: (a) The
Schedule of this Contract, including any Special Provisions and/or modifications
to standard preprinted Terms and Conditions; (b) The standard, preprinted Terms
and Conditions or Exhibits of this Contract incorporated by reference; (c) Any
documents, such as, but not limited to, Statements of Work, Drawings, or
Specifications, of this Contract incorporated by reference.
This Contract is subject to acceptance and written Consent by the National
Aeronautics and Space Administration (NASA) Contracting Officer.
In WITNESS WHEREOF, the Parties hereto have executed this Contract as of the day
and year of the last signature affixed below

             
 
  ORBITAL SCIENCES CORPORATION       LOCKHEED MARTIN CORPORATION
 
           
 
          Space Systems company
 
           
By:
  /s/ [* *]   By:   /s/ [* *]
 
  [* *]       [* *]
 
           
Title:
  Sr. Director, Contracts   Title:   Director
 
  Advanced Programs Group       Subcontract Program Management
 
           
Date:
  December 17, 2007   Date:   December 17, 2007

 